                           Case 1:20-cv-08998-JPC Document 9
                                                           8 Filed 01/21/21
                                                                   01/20/21 Page 1 of 1




                                                                                                           Joshua E. Abraham
                                                                                                                 212 374 5370
                                                                                                          abraham@butzel.com

                                                                                               Suite 1230 477 Madison Avenue
                                                                                                     New York, New York 10022
                                                                                               T: 212 818 1110 F: 212 898 0123
                                                                                                                    butzel.com




                                                                 January 20, 2020


              Honorable John P. Cronan
              U.S. District Court for the Southern District of New York
              500 Pearl Street, Room 1320
              New York, New York 10007
              CronanNYSDChambers@nysd.uscourts.gov


              Re:      Global Interactive Media, Inc. v. MusicToGo, LLC,
                       Case No. 1:20-cv-08998-JPC

              Dear Judge Cronan:

                      I represent plaintiff Global Interactive Media, Inc. (“GIM”) in the above-referenced
              action. I write to respectfully request that the Initial Pretrial Conference scheduled for
              January 25, 2021, at 10 a.m. be adjourned for 30 days. On Friday, January 15, 2021, GIM served
              the summons and complaint on defendant MusicToGo, LLC through its counsel, whom we
              understand will soon be filing an appearance in the case. GIM has also agreed to extend the time
              for MusicToGo, LLC to answer the complaint by 30 days, until March 8, 2021. GIM requests
              this adjournment so that counsel for both parties will have sufficient time to confer in respect of
              preparing a joint case management plan and possible settlement. This is GIM’s first request for
              an adjournment of the Initial Pretrial Conference.
The Initial Pretrial Conference scheduled for January 25,
2021, at 10 a.m. is hereby adjourned to March 10, 2021, at           Very truly yours,
11:00 a.m. At the scheduled time, counsel for all parties
should call (866) 434-5269, access code 9176261.

The parties' request to extend Defendant's time to respond to
the Complaint is GRANTED. Defendant shall respond to
the Complaint by March 8, 2021.
                                                                     Joshua E. Abraham
Further, Plaintiff is directed to file Proof of Service of the       Counsel for Global Interactive Media, Inc.
Summons and Complaint on Defendant by February 8,
2021.

SO ORDERED.
                                     __________________________
Date: January 20, 2021
                                     JOHN P. CRONAN
      New York, New York             United States District Judge
